Case 1:18-bk-14430      Doc 14    Filed 12/14/18 Entered 12/14/18 11:31:50          Desc Main
                                  Document     Page 1 of 4


18-2811


                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION - CINCINNATI

In The Matter Of                                  Chapter 7

       Michael E. Samuels                         Case No. 18-14430
       Laura G. Samuels
                                                  Judge: JEFFERY P. HOPKINS
       Debtors
                                                  MOTION FOR RELIEF FROM STAY/
                                                  1510 Kinney, Cincinnati, OH 45231


       Secured Creditor, The Huntington National Bank, Successor by Merger with Advantage
Bank, Successor by Merger with The Westwood Homestead Savings Bank (hereinafter, "Movant”)
hereby moves this Court pursuant to 11 U.S.C. 362(d) and Rules 4001, 9013, and 9014 of the Rules
of Bankruptcy Procedure & Local Bankruptcy Rules 4001-1, 9013-1 and 9013-3 for an Order
modifying the automatic stay provided under 11 U.S.C. 362(a) in order to permit Movant to
commence a foreclosure action in State Court against debtor and/or to otherwise enforce its lien
rights against the property. The grounds upon which this Motion is made are set forth in the
Memorandum in Support attached hereto.

                                                 Respectfully submitted,

                                                 /s/ Christopher P. Kennedy
                                                 Carlisle, McNellie, Rini, Kramer & Ulrich
                                                 Co., L.P.A.
                                                 By: Phyllis A. Ulrich (0055291)
                                                      Christopher P. Kennedy (0074648)
                                                 24755 Chagrin Blvd.,
                                                 Cleveland, OH 44122-5690
                                                 216-360-7200 Phone
                                                 (216) 360-7212 Facsimile
                                                 bankruptcy@carlisle-law.com
                                                 Attorneys for Movant:
                                                 The Huntington National Bank, Successor by
                                                 Merger with Advantage Bank, Successor by
                                                 Merger with The Westwood Homestead
                                                 Savings Bank
Case 1:18-bk-14430        Doc 14    Filed 12/14/18 Entered 12/14/18 11:31:50          Desc Main
                                    Document     Page 2 of 4



                        MEMORANDUM IN SUPPORT OF MOTION

       In Support of this Motion for Relief from Stay, Movant hereby represents as follows:

       1. This Motion is a request for modification of the stay of proceedings against certain
property of the debtors, Michael E. Samuels and Laura G. Samuels, (the "Debtors"), pursuant to
Section 362(d) of the United States Bankruptcy Code.
       2. On December 7, 2018, the Debtors filed a petition seeking relief under Chapter 7 of the
Bankruptcy Code.
       3. Prior to this bankruptcy, on December 15, 1998, Home Solutions, LLC, Michael E.
Samuels, managing member and Michael E. Samuels, Individually executed and delivered to The
Westwood Homestead Savings Bank., its successors and assigns, a promissory note (the "Note"), a
copy of which is attached hereto, marked Exhibit "A". The Note was transferred to Movant as
evidenced by the merger documents attached hereto as Exhibit “B” and made a part hereof.
       4. As security for the payment of the Note, Home Solutions, LLC by Michael E. Samuels,
Managing member executed and delivered to The Westwood Homestead Savings Bank, its
successors and assigns, a mortgage deed for the real property at 1510 Kinney, Cincinnati, OH
45231 (the “Property”).      The complete legal description of the Property is contained in the
mortgage, a copy of which is attached hereto as Exhibit "C". The mortgage was delivered to the
Recorder of Hamilton County on December 18, 1998 at 7:14 a.m. and was recorded in Page 252,
Volume 7835, of the mortgage records of said county and thereby became a good and valid first
lien upon the Property. The mortgage was transferred to Movant as evidenced by the merger
documents attached hereto as Exhibit “B” and made a part hereof.
       5. Movant attaches hereto a true and accurate copy of the recorded title deed required by
Local Rule as Exhibit “D”.
       6. At the time of the Debtors’ filing of the Chapter 7 petition, the Debtor owed Movant the
sum of $27,066.34, plus interest at the rate of 7.875% from October 1, 2017, plus late charges as
provided for in the mortgage deed described below, plus advances made by Movant for the
payment of taxes, assessments, insurance premiums and other costs incurred for the protection of
Property securing the Note. The Property is valued at $70,220.00 according to the Hamilton
County Auditor. Debtor’s loan account is contractually due for the November 1, 2017 payment and
all subsequent payments, late charges and all charges assessable to the loan account of the Debtor.
The first payment default for this loan was November 1, 2017. Home Solutions, LLC., may also
Case 1:18-bk-14430         Doc 14    Filed 12/14/18 Entered 12/14/18 11:31:50             Desc Main
                                     Document     Page 3 of 4


have an interest in the Property. Willis Reality, LLC., may also have an interest in the Property.
The Property is also encumbered by a judgment lien in favor of First Financial Bank in the
approximate amount of $39,220.00.
       7. Movant is desirous of commencing an action in state court in foreclosure to enforce its
rights under the "cause" provision of Section 362(d)(1) of the Bankruptcy Code because Movant
does not have adequate protection of its interest in the Property.
       8. For the reasons stated herein, Movant respectfully requests that this Court order that the
automatic stay of proceedings under Section 362(a) of the Bankruptcy Code be modified to permit
it to commence a foreclosure action in state court and/or to otherwise enforce its lien rights against
the Property.
       9. Movant further requests that this Court provide an opportunity for hearing upon this
Motion in accordance with law.
       10.      Movant further requests that notwithstanding the provisions of 4001(a)(3) of the
Federal Rules of Bankruptcy Procedure, that the relief from stay not be stayed for 14 days, but shall
become effective immediately.
       11. This request for relief from the automatic stay by Movant does not seek to affect the
right of the Chapter 7 Trustee with relation to the estate’s interest in the Property securing the debt
owed to Movant.
       12. Movant attaches hereto the worksheet required by Local Rule as Exhibit “E”.


Date: December 13, 2018
                                                     Respectfully submitted,

                                                     /s/ Christopher P. Kennedy
                                                     Carlisle, McNellie, Rini, Kramer & Ulrich
                                                     Co., L.P.A.
                                                     By: Phyllis A. Ulrich (0055291)
                                                          Christopher P. Kennedy (0074648)
                                                     24755 Chagrin Blvd.,
                                                     Cleveland, OH 44122-5690
                                                     216-360-7200 Phone
                                                     (216) 360-7212 Facsimile
                                                     bankruptcy@carlisle-law.com
                                                     Attorneys for Movant:
                                                     The Huntington National Bank, Successor by
                                                     Merger with Advantage Bank, Successor by
                                                     Merger with The Westwood Homestead
                                                     Savings Bank
Case 1:18-bk-14430       Doc 14     Filed 12/14/18 Entered 12/14/18 11:31:50           Desc Main
                                    Document     Page 4 of 4


                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing Motion for Relief was served (I) electronically on the
date of filing through the Court's ECF System on all ECF participants registered in this case at the
email address registered with the court and (ii) by ordinary U.S. Mail on December 13, 2018
addressed to:

Michael E. Samuels, Debtor, 278 Ritchie Ave., Cincinnati, OH 45215
Laura G. Samuels, Debtor, 4910 Hunt Road, #2122, Cincinnati, OH 45242
Home Solutions LLC, 278 Ritchie Ave., Cincinnati, OH 45215
Willis Reality, LLC, 278 Ritchie Ave., Cincinnati, OH 45215
First Financial Bank, 300 High Street, Room 601, Hamilton, OH 45011
Synchrony Bank c/o PRA Receivables Management LLC, PO Box 41021, Norfolk, VA 23541
Adam B. Hall, Manley Deas Kochalski LLC, P.O. Box 165028, Columbus, OH 43216-5028
Reimer Law Co., Richard J. LaCivita, Esq., 30455 Solon Road, Solon, OH 44139



                                                   /s/ Christopher P. Kennedy
                                                   Carlisle, McNellie, Rini, Kramer & Ulrich
                                                   Co., L.P.A.
                                                   By: Phyllis A. Ulrich
                                                        Christopher P. Kennedy
